DETAILED ACTION
“Press Ram Fastening System”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 07/25/2021 have been entered. Claims 1, 5, 10, 12, and 15 have been amended; claims 1-5 and 7-16 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al (WO-2011125938-A1; hereafter “Kinoshita;” reference is made to the machine translation provided with this Office Action) in view of Hansen (US 2008/0115557 A1).
Regarding Claim 1
Kinoshita discloses a press (10, fig. 1) comprising: 
a chamber (20);
a ram (50);
an actuator (41/42/43; Pg. 7, ¶3); 
wherein the actuator (41/42/43) pushes the ram (50) forward into the chamber 
wherein the actuator (41/42/43) retracts the ram (50) from the chamber (20) by pulling on the ram (50; Pg. 9, ¶6).
Kinoshita further teaches that an end (43a) of actuator (41/42/43) is fixed to the ram (50) but provides no detail of a fastening system for connecting the ram (50) to the actuator (41/42/43; Pg. 7, ¶4, ln. 1-2).
Kinoshita does not teach that the fastening system has:
a pin extending along an axial centerline of the ram and the actuator and from the actuator through a clearance hole in the ram and 
an abutment inside the ram, 
the abutment being attached to or part of the pin or both, 
wherein the abutment projects beyond the clearance hole and an end of the pin is enclosed by the actuator, and 
wherein the actuator retracts the ram from the chamber by pulling on the ram through the pin.
Hansen discloses a fastening system for attaching the moving end of a drive device to a moving member of a press (¶0016, ln. 1-3). A piston (24b) of actuator (24) is attached to ram (14) of a press, as in fig. 3. The fastening system comprises:
a pin (36) extending along an axial centerline of the actuator (24/24b), and from the actuator (24b) through a clearance hole (48) in the ram (14);
an abutment (42) inside the ram (14), the abutment (42) being attached to the pin (36; ¶0035, ln. 9-11), wherein the abutment (42) projects beyond the 
In the apparatus of Hansen, the actuator (24b) retracts the ram (14) by pulling on the ram (14) through the pin (36; as shown)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the press of Kinoshita to include the fastening system of Hansen, including: a pin extending along an axial centerline of the ram and the actuator and from the actuator through a clearance hole in the ram and an abutment inside the ram, the abutment being attached to or part of the pin or both, wherein the abutment projects beyond the clearance hole and an end of the pin is enclosed by the actuator, and wherein the actuator retracts the ram from the chamber by pulling on the ram through the pin. One of ordinary skill in the art would have been motivated to construct the press of Kinoshita in this manner because Kinoshita specifies that the piston (43) of actuator (41/42/43) is fixed to the ram (50) without disclosing means for fixing these components to one another and Hansen teaches a system for fastening the piston (24b) of an actuator (24/24b) to the ram (14) of a press, wherein the system allows for thermal insulation of the ram/actuator from one another while providing for appropriate force transmission between the actuator and ram (Hansen: ¶0036).
Regarding Claim 2:
Kinoshita in view of Hansen teaches the press of claim 1.
Hansen teaches that the fastening system further comprises first (44) and second (47) plates between the abutment (42) and an inside surface (40) of the ram 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Kinoshita in view of Hansen wherein the fastening system comprises first and second plates between the abutment and an inside surface of the ram. One of ordinary skill in the art would have been motivated to form the combination in this manner to insulate abutment (42) from the surface (40), as taught by Hansen (¶0035, ln. 9-12).
Regarding Claim 3:
Kinoshita in view of Hansen teaches the press of claim 2.
Hansen teaches that the first (44) and second (47) plates have corresponding non-planar adjacent surfaces (The circular surface of each plate (44/47) that lie against pin (36) are non-planar and lie adjacent each other).
Examiner notes that when the fastening system plates of Hansen are incorporated into the press of Kinoshita - as described in reference to claim 2, above - this limitation is met by the combination.
Regarding Claim 5:
Kinoshita discloses a method of operating a press comprising steps of: advancing a ram (50, fig. 1) into a chamber (20) by pushing an actuator (41/42/43) against the ram (50; Pg. 9, ¶5, ln. 1-2), and
retracting the ram (50) from the chamber (20) by retracting the actuator (41/42/43; Pg. 9, ¶6)
Kinoshita does not specify wherein a pin connects the actuator to the ram, the pin including an end enclosed by the actuator and extending along an axial centerline of 
Hansen discloses a fastening system for attaching the moving end of a drive device to a moving member of a press (¶0016, ln. 1-3). A piston (24b) of actuator (24) is attached to ram (14) of a press, as in fig. 3. The fastening system comprises:
a pin (36) extending along an axial centerline of the actuator (24/24b), and from the actuator (24b) through a clearance hole (48) in the ram (14), an end of the pin (36) is enclosed by the actuator (24b);
an abutment (42) inside the ram (14), the abutment (42) being attached to the pin (36; ¶0035, ln. 9-11), wherein the abutment (42) projects beyond the clearance hole (48), and; see fig. 3); and
a pair of plates, having corresponding non-planar adjacent surfaces, positioned between the abutment (42) and an inside surface (40) of the ram (14; The circular surface of each plate (44/47) that lie against pin (36) are non-planar and lie adjacent each other).
In the apparatus of Hansen, when the actuator (24b) is retracting, the pin (36) extending from the actuator (24b) into the ram (14) pulls against an inner surface (40) of the ram (14) through the pair of plates (44/47; as in fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the press of Kinoshita to include the fastening system of Hansen, wherein a pin connects the actuator to the ram, the pin 
Regarding Claim 8:
Kinoshita in view of Hansen teaches the method of claim 5.
Kinoshita further teaches that when the ram (50) is advancing, the actuator (43) pushes directly against the ram (50; see fig. 1; Pg. 7, ¶4, ln. 1-3).
Regarding Claim 10
Kinoshita in view of Hansen teaches the press of claim 1.
Hansen teaches wherein the end of the pin (36) is attached to the actuator (24b; ¶0035).
Examiner notes that when the fastening system of Hansen is incorporated into the press of Kinoshita - as described in reference to claim 1, above - this limitation is met by the combination.
Regarding Claim 11
Kinoshita in view of Hansen teaches the press of claim 1.
Hansen teaches wherein the pin (36) extends into the actuator (24b; ¶0035).
Examiner notes that when the fastening system of Hansen is incorporated into the press of Kinoshita - as described in reference to claim 1, above - this limitation is met by the combination.
Regarding Claim 12:
Kinoshita discloses a press (10, fig. 1) comprising: 
a ram (50) having an end surface (upper surface of 50);
an actuator (41/42/43; Pg. 7, ¶3) having an end surface (bottom of 43a);
wherein said end surface of said actuator (43a) directly contacts said end surface of said ram (50, as in fig. 1);
wherein the actuator (41/42/43) pushes directly against the ram (50) to move the ram forward (Pg. 9, ¶5, ln. 1-2); and 
wherein the actuator (41/42/43) retracts the ram (50) by pulling on the ram (50; Pg. 9, ¶6).
Kinoshita further teaches that an end (43a) of actuator (41/42/43) is fixed to the ram (50) but provides no detail of a fastening system for connecting the ram (50) to the actuator (41/42/43; Pg. 7, ¶4, ln. 1-2).
Kinoshita does not teach that the fastening system has:
a pin extending along an axial centerline of the ram and the actuator and from the actuator through a clearance hole in the ram and 
an abutment inside the ram, 
the abutment being attached to or part of the pin or both, 

wherein the actuator retracts the ram from the chamber by pulling on the ram through the pin.
Hansen discloses a fastening system for attaching the moving end of a drive device to a moving member of a press (¶0016, ln. 1-3). A piston (24b) of actuator (24) is attached to ram (14) of a press, as in fig. 3. The fastening system comprises:
a pin (36) extending along an axial centerline of the actuator (24/24b), and from the actuator (24b) through a clearance hole (48) in the ram (14);
an abutment (42) inside the ram (14), the abutment (42) being attached to the pin (36; ¶0035, ln. 9-11), wherein the abutment (42) projects beyond the clearance hole (48), and an end of the pin (36) is enclosed by the actuator (24b; see fig. 3). 
In the apparatus of Hansen, the actuator (24b) retracts the ram (14) by pulling on the ram (14) through the pin (36; as shown)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the press of Kinoshita to include the fastening system of Hansen, including: a pin extending along an axial centerline of the ram and the actuator and from the actuator through a clearance hole in the ram and an abutment inside the ram, the abutment being attached to or part of the pin or both, wherein the abutment projects beyond the clearance hole and an end of the pin is enclosed by the actuator, and wherein the actuator retracts the ram from the chamber by pulling on the ram through the pin. One of ordinary skill in the art would have been 
Regarding Claim 13:
Kinoshita in view of Hansen teaches the press of claim 12.
Hansen teaches that the fastening system further comprises first (44) and second (47) plates between the abutment (42) and an inside surface (40) of the ram (14; see fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Kinoshita in view of Hansen wherein the fastening system comprises first and second plates between the abutment and an inside surface of the ram. One of ordinary skill in the art would have been motivated to form the combination in this manner to insulate abutment (42) from the surface (40), as taught by Hansen (¶0035, ln. 9-12).
Regarding Claim 14:
Kinoshita in view of Hansen teaches the press of claim 13.
Hansen teaches that the first (44) and second (47) plates have corresponding non-planar adjacent surfaces (The circular surface of each plate (44/47) that lie against pin (36) are non-planar and lie adjacent each other).

Regarding Claim 15
Kinoshita in view of Hansen teaches the press of claim 12.
Hansen teaches wherein the end of the pin (36) is attached to the actuator (24b; ¶0035).
Examiner notes that when the fastening system of Hansen is incorporated into the press of Kinoshita - as described in reference to claim 1, above - this limitation is met by the combination.
Regarding Claim 16
Kinoshita in view of Hansen teaches the press of claim 12.
Hansen teaches wherein the pin (36) extends into the actuator (24b; ¶0035).
Examiner notes that when the fastening system of Hansen is incorporated into the press of Kinoshita - as described in reference to claim 1, above - this limitation is met by the combination.
Allowable Subject Matter
Claims 4, 7, and 9 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 4 and 9 -
truncated conical and inverse truncated conical adjacent surfaces; in the invention of Hansen, forces from the abutment (42) acting on the ram (14) during retraction are distributed through the rounded surface of plate (44) to the rounded inner surface (40) of ram (14) of ram (see fig. 3). Further modification of the fastening system to improve force distribution would not have been undertaken by one of ordinary skill in the art upon review of Kinoshita, Hansen, or any other prior art of record, absent impermissible hindsight upon review of Applicant’s disclosure. 
Regarding Claim 7- 
While Kinoshita and Hansen teach the method of claim 5, as set forth above, Hansen does not disclose wherein the pin (36) moves laterally in a clearance hole (48) in the ram (14) to account for lateral displacement of the ram (14) relative to the actuator (24b). Kinoshita teaches away from incorporating a provision that allows for lateral movement of the ram relative to the actuator by stating “The lower end (flange 43a) of the piston rod 43 is fixed vertically to the center of the pressing plate 50. By fixing with the flange 43a in this way, the fixing strength of both can be increased” (Pg. 7, ¶4, ln. 1-2). As such, modifying the method of Kinoshita such that the pin moves laterally in a clearance hole in the ram to account for lateral displacement of the ram relative to the actuator would not have been considered by one of ordinary skill in the art upon review of the prior art of record. 
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                              
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725